Electronically Filed
                                                 Supreme Court
                                                 SCWC-XX-XXXXXXX
                                                 09-JUL-2019
                                                 08:52 AM



                     SCWC-XX-XXXXXXX

      IN THE SUPREME COURT OF THE STATE OF HAWAII


 HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
BENEFIT OF THE CERTIFICATE HOLDERS OF NOMURA HOME EQUITY
  LOAN, IN ASSET-BACKED CERTIFICATES, SERIES 2006-FM-2,
              Respondent/Plaintiff-Appellee,

                           vs.

         MARK MARCANTONIO, and GWEN MARCANTONIO,
Petitioners/Defendants/Cross-Claim Defendants-Appellants,

                           and

                       ALINA NAULT,
             Petitioner/Defendant-Appellant,

                           and

                      MC&A, INC.,
  Respondent/Defendant/Cross-Claim Plaintiff-Appellee,

                           and

  STATE OF HAWAII, HAWAII HEALTH SYSTEMS CORPORATION,
   dba MAUI MEMORIAL MEDICAL CENTER, and DIRECTOR OF
        DEPARTMENT OF TAXATION, STATE OF HAWAII,
            Respondents/Defendants-Appellees.


     CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (CAAP-XX-XXXXXXX; CIV. NO. 13-1-0718(3))
       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon further consideration of the records and files in

this case, it appearing that the application for writ of

certiorari herein was improvidently granted,

          IT IS HEREBY ORDERED that this certiorari proceeding is

dismissed.

          DATED:   Honolulu, Hawaii, July 9, 2019.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                  2